Citation Nr: 1633806	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  

2.  Entitlement to a compensable initial evaluation for a service-connected head injury, claimed as traumatic brain injury.  

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability.  



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the June 2011 rating decision, the RO continued the Veteran's noncompensable evaluation for service-connected hearing loss, and denied service connection for depression and a traumatic brain injury (TBI).  The Veteran appealed all three issues with a May 2012 notice of disagreement (NOD).  The RO granted service connection for a head injury in the November 2013 rating decision, assigning a noncompensable initial evaluation effective August 16, 2010.  The Veteran continued his appeal with a January 2014 NOD seeking a higher initial evaluation.  

In May 2016, the Veteran testified at a Central Office Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. At that hearing, the Veteran submitted an additional lay statement in support of his claim, with a waiver allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

The Board notes the Veteran had been represented by a private attorney during the course of the appeal.  However, that attorney withdrew his representation of the Veteran in an April 2016 letter.  The attorney sent this letter following the RO's September 2015 certification of the appeal to the Board, and did not file a motion for withdrawal of representation based on good cause as is required by 38 C.F.R. § 20.608.  Nevertheless, the Veteran decided to represent himself on the record at the May 2016 hearing, effectively revoking the attorney as his representative.  As a Veteran may revoke a power of attorney at any time, he will proceed pro se.  38 C.F.R. § 14.631(f).  

In addition, during the course of the increased rating appeal for hearing loss, the Veteran submitted a July 2013 request for total disability based on individual unemployability (TDIU).  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 4.16(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  All documents in Virtual VA, including the VA examination reports, are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran reported his receipt of Social Security Administration (SSA) disability benefits at his October 2013 VA examination.  Remand is initially required to obtain the SSA records.  Further, in an April 2012 statement, the Veteran reported treatment at the Atlanta VA Medical Center (VAMC) in the 1960s and 1970s following his separation from service in 1965.  Remand is also required to obtain these outstanding VA treatment records.  While on remand, the AOJ should also obtain the most current VA treatment records.  Additionally, the record includes several references to private treatment.  For example, the April 2009 Atlanta VAMC treatment records refer to treatment for a TBI at Emory University, in a September 2010 statement the Veteran referenced Dr. V at North Fulton Medical Center, and in a December 2010 statement his wife referenced a Dr. F.  Remand is further required to assist the Veteran in obtaining any outstanding, potentially relevant private treatment records.  

With regard to the Veteran's claim of entitlement to a compensable initial evaluation for his service-connected head injury, the Board notes that, at his May 2016 hearing, the Veteran testified as to symptoms of headaches, memory loss, and dizziness that were not present at the time of the October 2013 VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Board notes that, on July 2, 2016, VA notified the Veteran that his initial TBI exam was not performed by a neurologist, psychiatrist, physiatrist, or neurosurgeon.  The Veteran was offered the option to undergo a new TBI examination by an appropriate specialist.  Given the foregoing, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected head injury.  

The Veteran also testified in May 2016 as to an increase in his service-connected hearing loss since his November 2010 VA examination.  Therefore, remand is also required for a new VA audiological examination as well. VAOPGCPREC 11-95; see also Snuffer, 10 Vet. App. at 400; Caffrey, 6 Vet. App. at 377.   

With regard to the issue of the Veteran's entitlement to service connection for depression, at the May 2016 hearing, he raised the issue of secondary service connection, asserting that his depression was aggravated by his service-connected head injury or tinnitus.  As the October 2013 VA examiner's opinion did not address this theory of entitlement, the Board finds that remand is required for a new VA opinion.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Additionally, the Board finds that the October 2013 VA examiner's opinion is inconsistent insofar as he opined that the Veteran's claimed depression, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression.  This is so because the examiner found no available medical evidence showing that the Veteran was diagnosed or treated for depression prior to military service.  Accordingly, the Board finds that a new and adequate VA opinion is required as to the issue of direct service connection as well.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the Board will also remand that matter to the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment records for depression, head injury, hearing loss, or TBI.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Emory University (see April 2009 Atlanta VAMC treatment records), Dr. V of the North Fulton Medical Center (see Veteran's September 2010 statement), and Dr. F (see December 2010 statement from the Veteran's wife).  

The AOJ should also secure any outstanding VA medical records from the Atlanta VAMC, including treatment prior to 1972 (see May 2016 hearing testimony; Veteran's April 2012 statement) and since June 2010.  

2.  The AOJ should obtain the records related to the Veteran's SSA disability benefits and associate them with the electronic claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  

3.  After securing any outstanding VA and/or private treatment records, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any depression that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The Veteran testified at his May 2016 hearing that his depression began in service, and could also be secondary to or aggravated by his service-connected head injury or tinnitus.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran's depression manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include his symptomatology therein. 

The examiner should also state whether it is at least as likely as not that any current psychiatric disorder is either caused by or permanently aggravated by the Veteran's service-connected head injury or tinnitus.  In rendering this opinion, the examiner should note the Veteran's on-going treatment for depression, and the April 2009 neurosurgery consultation at the Atlanta VAMC suggesting that the Veteran's depressive symptoms were likely related to cognitive complaints.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After securing any outstanding VA and/or private treatment records, the Veteran should be afforded a VA TBI examination to ascertain the severity and manifestations of his service-connected head injury.  The examination should be conducted by a psychiatrist, physiatrist, neurosurgeon or neurologist.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should include evaluation for each of the aspects that are characteristic of a traumatic brain injury (cognitive, emotional/behavioral, and physical).  

In October 2008, the Veteran reported to his healthcare providers at the Atlanta VAMC that his experiences dizziness, headaches, difficulties with memory and concentration, fatigue, and sleep problems.  The Veteran's wife also submitted a December 2010 statement describing seizures, loss of consciousness, and mood swings.  In May 2016, he similarly testified as to symptoms of headaches, memory loss, and dizziness.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.  

6.  After securing any outstanding VA and/or private treatment records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner should also include a statement as to the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  With respect to the Veteran's statements in this regard, it should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.  

7.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice, 22 Vet. App. at 447.  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

